Title: From James Madison to John Armstrong, Jr., 20 January 1807
From: Madison, James
To: Armstrong, John, Jr.



Sir,
Department of State January 20th--1807

The inclosed copy of a letter to Mr. Ervine, accompanying a statement of the case of the Marquis de Casa Yrujo, with certain other documents, will give explanations very proper to be possessed by you.
To these are added other printed papers, which bring down to this date, the information and proceedings which relate to the enterprize of Burr and to such of his associates as have been arrested.
The contrast between the conduct of this Government on the present occasion, and the series of corrupt and hostile intrigues which has through a period of years distinguished that pursued towards the United States by the Government whose possessions in our neighbourhood have been saved from a revolutionary enterprize, reflects as much honor on the U. States as it does reproach on the other party.  In this light it cannot fail to be seen and acknowledged, particularly by the French Government which professes a disposition to do us no injustice in the sentiments which will regulate its conduct in relation to the United States and Spain.  You will be sensible of the favorable use that may be made of these occurrences, in cultivating the respect and confidence of that Government; and your own discretion will be the best guide in choosing the manner and the occasion most suitable for presenting them to attention.
It is very proper also that the case of the Marquis de Yrujo, should not be left to the misrepresentations which have no doubt been conveyed to foreign Governments, and particularly to that of France, with a view to interest its sensibility in behalf of the Spanish Envoy.  You will be equally capable of finding the most unexceptionable means of making the just impressions which a history of the case is calculated to make.  I have the honor to be &c

James Madison


   This much of the letter was also sent to Mr Bowdoin.
